Citation Nr: 0013546	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  94-48 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression 
and an adjustment disorder with depressed mood.

3.  Entitlement to service connection for loss of feeling in 
the right hip.

4. Entitlement to an initial compensable disability rating 
for residuals of right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



INTRODUCTION

The veteran had active military service from October 1985 to 
February 1989.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In June 1996 and 
December 1998, the Board remanded the issues under 
consideration to the RO for further development.  The appeal 
has recently been returned to the Board for appellate 
consideration.

The record shows that the RO in February 2000 granted 
entitlement to service connection and a 10 percent rating for 
ilioinguinal nerve injury with loss of feeling in the right 
scrotum and base of the penis.  This served to resolve the 
issue of service connection for loss of feeling in the 
testicles.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for major 
depression and an adjustment disorder with depressed mood is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for loss 
of feeling in the right hip is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  Residuals of right inguinal hernia repair are a well 
healed scar and no recurrence of the hernia; the hernia does 
not require truss or belt for support.

5.  Residuals of right inguinal hernia repair have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for major 
depression and an adjustment disorder with depressed mood is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for loss 
of feeling in the right hip is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for an initial compensable disability rating 
for residuals of right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Codes 7338, 7803, 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD, major depression and an 
adjustment
disorder with depressed mood and loss of feeling in the right 
hip.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for psychoses although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 years from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection are not well 
grounded and must be denied.  Recollections of family members 
are noted but they do not service as a substitute for 
competent medical nexus evidence.

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims, that 
is, that any of his claims is plausible.  In view of the 
evidence, the Board finds that the veteran has not met this 
initial burden and that as a result there is no further duty 
to assist the veteran.  

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
post service VA and non-VA medical records that include 
comprehensive examinations.  A diligent effort has been made 
to provide an adequate record.  The records that have been 
obtained are comprehensive and appear to provide an adequate 
record for an informed decision without any claimed or 
possible potential for prejudice.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board must review this matter under the 
current standard for well grounded claims and in remanding 
the case the Board did not state the claims were well 
grounded.  Clarification was sought and additional evidence 
was obtained that addressed the Board's concerns.  There was 
outstanding evidence necessary for an informed determination.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation, nexus or a 
medical diagnosis, as is the case in the veteran's claim, 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The claimant does not meet this 
burden by merely presenting lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran's lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

Regarding the disability claimed as loss of feeling in the 
right hip, the veteran's explanation to a VA examiner in 1999 
leads the Board to conclude that the claim is not well 
grounded.  He directed his concern to the groin area which 
has been accounted for in the recent RO rating determination.  
Thus, there is no right hip based disorder claimed and the 
recent VA examination did not find such disorder.  

As for a psychiatric disability, the Board has noted the 
references in service to adjustment disorder.  However, the 
initial VA examination included a social work service report 
and there was a private psychology assessment in 1992 did not 
link current adjustment problems to the veteran's military 
service.  This is evident from the psychologist's explanation 
of the earlier evaluation.  The second report received in 
1999 concluded "No Disease" was appropriate after the 1992 
examination.  Noteworthy is the clarification of earlier PTSD 
symptoms without sufficient basis for the diagnosis of PTSD 
at that time.  There is also the VA psychiatric review in 
1999 that included a thorough review of the record and the 
conclusion of no psychiatric disorder linked to service.  

In view of this evidence, in particular, the information of 
the recent psychiatry evaluations, the Board is left with the 
belief that the veteran has not met the criteria for a well 
grounded claim, since the examiners agree that what he 
experienced in service as an adjustment disorder appears to 
have no relationship to the diagnosis several years later and 
linked to other events.  PTSD is not a diagnosis and major 
depression is reported but not linked to service.

In view of the evidence, in particular, the recently added 
psychiatry and psychology assessments, the Board is must 
conclude that the claim for service connection is not well 
grounded.  The record does not have currently medical 
evidence linking the current psychiatric disability to 
service.  The veteran is not relieved of the element in 
establishing a well grounded claim. See for example Savage v. 
Gober, 10 Vet. App. 488 (1997) for a discussion of an 
exception to the general rule of Caluza, recently clarified 
in Voerth v. West, 13 Vet. App. 117 (1999).  Regarding the 
reference to PTSD in a 1992 record of treatment, the veteran 
should also understand that in medical records a self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.  See Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995).

As the Board finds the claims not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion regarding a nexus between the veteran's service and 
the claimed disorders.  Brewer v. West, 11 Vet. App. 228 
(1998).  Although the Board asked for a psychiatric 
examination, it appears a VA psychiatrist reviewed the record 
only in 1999.  However, since the claim is not well grounded 
this is not seen as potentially prejudicial.  The Board must 
point out that it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his 
claim and that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
And, as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained and available that would well ground 
the claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Thus the veteran is not 
prejudiced by the Board's decision denying the claims as not 
well grounded.  


Initial disability rating for residuals of right inguinal 
hernia repair

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Inguinal hernia that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable shall be rated 60 
percent.  Inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible shall be rated 30 percent.  
Postoperative recurrent inguinal hernia, readily reducible 
and well supported by truss or belt may be rated 10 percent.  
If not operated, but remediable or small, reducible, or 
without true hernia protrusion a 0 percent rating may be 
assigned.  Note: Add 10 percent for bilateral involvement, 
provided the second hernia is compensable. This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  Diagnostic Code 7338.

Superficial scars poorly nourished, with repeated ulceration 
shall be rated 10 percent.  Diagnostic Code 7803.

Superficial scars, tender and painful on objective 
demonstration shall be rated 10 percent.  Diagnostic Code 
7804.  Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 


Analysis

The veteran's hernia residuals are rated in accordance with 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 
which evaluate recurrence, reducibility and need for support 
as primary rating criteria for the incremental ratings from 
0 to 60 percent.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
symptomatology.  The RO obtained a medical examination and 
other medical records identified by the veteran.  The record 
appears adequate for an informed determination.  

Applying the information from recent examination reports, 
service medical records and other contemporaneous medical 
evidence to the rating schedule criteria leads the Board to 
conclude that a higher evaluation is not warranted.  The 
basic elements for a compensable rating recurrence of hernia 
and need for support are not shown.  The elements appear 
collective rather than independent base for the 10 percent 
rating.  Overall, the objective findings appear no more than 
the corresponding percentage evaluation under Code 7338 of 0 
percent would contemplate.  

The rating scheme does not require a mechanical application 
of the data to the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 0 percent 
evaluation.  A 10 percent evaluation contemplates recurrent 
hernia and the need for support; and superficial scars 
alternatively must show symptoms as noted above.  None of 
these are shown objectively since the surgery in service.

The VA examinations offer significant probative value 
relevant to the hernia residuals including scar and the 
consistency in reporting pertinent evaluative criteria 
reasonably allow them to be accorded significant probative 
weight.  The private treatment records are also significant 
as they show no recurrent hernia or tender or ulcerated 
superficial scar.  The disability from the hernia residuals 
appears manifested by little appreciable objective evidence 
of disability.  There is other compensable disability that is 
accounted for in another rating.  38 C.F.R. § 4.14.  In view 
of the foregoing, the Board concludes that the preponderance 
of the evidence is against the claim.  38 C.F.R. § 4.7.   

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
documented medical history showing limited treatment for the 
right inguinal hernia repair.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 
supra.  It does appear from the rating decisions that the RO 
has provided the veteran with the extraschedular rating 
criteria.

The Board does not find any argument that the veteran's 
disability picture from the disability considered herein is 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
hernia repair residuals.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Service connection for PTSD is denied.

Service connection for major depression and an adjustment 
disorder with depressed mood is denied.

Service connection for loss of feeling in the right hip is 
denied.

An initial compensable disability rating for residuals of 
right inguinal hernia repair is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

